Tbe following opinion was filed December 9, 1913:
MaRShall, J.
Tbe only point made of sufficient merit to-warrant mention of it, is that tbe finding of fact as to tbe mental condition of Kringel when the notes were made, is contrary to tbe evidence. Tbe general character of tbe evidence on tbe subject, as indicated in tbe statement, is sufficient to sbow that tbe question is ruled in favor of respondent by tbe principle that trial findings of fact must prevail on appeal unless contrary to tbe clear preponderance of tbe evi-*96deuce. There is no reason that we can perceive why that rule should not have its full effect in this case. It is one where observance of the witnesses 'and listening to their testimony is generally very helpful in arriving at the right of a controversy. All the indications are that the trial court came to the conclusion which it did with full appreciation of the law that a person who, in general, is insane, may bind himself by contract made during a lucid interval rendering him capable of appreciating the nature of his acts and exercising judgment in respect thereto.
By the Oourt. — The judgment is affirmed.
A motion for a rehearing was denied, with $25 costs, on Eebruary 24, 1914.